FILED
                            NOT FOR PUBLICATION                             SEP 02 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARCO MARTINEZ-SEREN,                            No. 09-71780

              Petitioner,                        Agency No. A200-115-388

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted August 2, 2010
                               Seattle, Washington

Before: CANBY, NOONAN and BERZON, Circuit Judges.

       Marco Martinez-Seren petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) overturning an immigration judge’s (“IJ”) grant of

asylum and withholding of removal. See 8 U.S.C §§ 1158 and 1231(b)(3).

Martinez-Seren claims that he fled his homeland of Honduras because of

persecution by the Mara Salvatrucha criminal gang on account of his membership


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
in a particular social group defined in part by membership in his family and in part

by his and his sister’s reporting the gang to the police. The IJ agreed, granting

Martinez-Seren asylum and withholding of removal. The Department of

Homeland Security (“DHS”) appealed the IJ’s decision to the Board of

Immigration Appeals (“BIA”), which reversed.

      Before the BIA, both parties in their briefs addressed the question of whether

Martinez-Seren’s membership in his family, in addition to his act of reporting the

gang to the police, gave rise to a cognizable particular social group. See DHS Br.

to BIA 13-17; Pet. Br. to BIA 9-14. The BIA, however, in overturning the IJ’s

decision, focused on Martinez-Seren’s act of reporting the gang to the police,

equating his particular social group with “[p]ersons who resist gangs” In so

characterizing Martinez-Seren’s claim, the BIA failed to address the family aspect

of Martinez-Seren’s proposed particular social group. The BIA is “not free to

ignore arguments raised by a petitioner.” Sagaydak v. Gonzales, 405 F.3d 1035,

1040 (9th Cir. 2005). The family aspect of Martinez-Seren’s proposed particular

social group was particularly relevant in light of record evidence that the gang

targeted members of Martinez-Seren’s family in addition to him and his sister.

Accordingly, we grant the petition for review, vacate the BIA’s decision, and

remand Martinez-Seren’s case to the BIA so that it may adequately consider the


                                          2
family aspect of Martinez-Seren’s particular social group and any other issues that

thereby arise.

      PETITION FOR REVIEW GRANTED; VACATED and REMANDED.




                                         3